Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/08/2022 has been entered. 

 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 04/08/2022.  In the Amendment, Applicant amended claims 1, 7-8, 11 and 16-18.  Claims 2-3, 10, 12-13 and 20 are cancelled.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, etc.);
Claims 1, 4-9, 11 and 14-19 (renumbered 1-14) are allowed.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 04/08/2022 has been considered (see form-1449, MPEP 609).


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: storing the request in a commit log, wherein the commit log is storing the request for replaying the request if a failure of database proxy occurs.
The closest prior arts are Markus et al. (US PGPUB 2013/0019000, hereinafter Markus) in view of Bregler et al. (US PGPUB 2017/0147310, hereinafter Bregler) and further in view of Smith et al. (US PGPUB 2013/0218840, hereinafter Smith) are generally directed to various aspect of method and a database proxy for generate and operate request for prepare, rollback, commit, and recover operation and further disclose replicate between nodes, and request to replaying in commit in case of failure.
 	However, none of Markus, Bredler and Smith teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1 and 11. For examples, it failed to teach the combination of the steps of storing the request for replaying the request if a failure of the database proxy occurs; sending to the client a signal indicating that the data is successfully written to the database according to the request irrespective of whether the data is successfully written to the database according to the request; sending the cached request to the database for execution based on determining whether a hash value for the cached request falls within a range of hash values assigned to the database proxy, wherein the hash value is generated based on an index used by the cached request to reference data; and  based on determining that the request is stored in the cache and that the data is written in the database, removing the request from the commit log; retrieving a second write request from the commit log; retrieving a third write request from the commit log, wherein the third write request has a same key as the second write request, and wherein the third write request is older than the second write request; and removing the third write request from the commit log without regard to determining whether the third write request is stored in the cache and without regard to determining whether the third write request is written in the database. 
 	This feature in light of other features, when considered as a whole, in the independent claims 1 and 11 are allowable over the prior arts of record.
An updated search for prior art on PE2E database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1 and 11. 
	The dependent claims depending upon claims 1 and 11 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163